Citation Nr: 1431468	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  10-46 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for heart disability.

2.  Entitlement to service connection for hypertension, to include as secondary to sinus bradycardia.

3.  Entitlement to service connection for arthritis of the left hip.


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel


INTRODUCTION

The Veteran had active duty service from July 1970 to November 1990.  


This case initially came before the Board of Veterans Appeals (Board) on appeal of an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida (RO).  In August 2011, the Board denied entitlement to service connection for hearing loss in the right ear and for a pulmonary embolism; the issues listed on the title page were remanded by the Board for additional development.  The Veteran was notified by VA letter later in August 2011 of the action taken by the Board, and VA evaluations were conducted later in August 2011.  A Supplemental Statement of the Case was issued by the VA Appeals Management Center in September 2012.

The issues of entitlement to service connection for exhaustion secondary to service-connected peripheral neuropathy of the upper and lower extremities and entitlement to a total disability rating based on individual unemployability due to service-connected disabilities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


FINDING OF FACT

Received by VA in January 2013, prior to the promulgation of a decision in this appeal, is a statement from the Veteran requesting withdrawal of his appeal on the issues of entitlement to service connection for heart disability, hypertension, and arthritis of the left hip.  


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the Veteran for the issues of entitlement to service connection for heart disability, hypertension, and arthritis of the left hip have been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2013).  

REASONS AND BASES FOR FINDING AND CONCLUSION

In an undated statement received by VA in January 2013, the Veteran noted that he wished to withdraw his appeal in its entirety, which means that he wishes to withdraw his pending appeal on the issues of entitlement to service connection for heart disability, hypertension, and arthritis of the left hip.  Under 38 U.S.C.A. 
§ 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  

Prior to the promulgation of a decision by the Board in this case, the Board finds that the statement received from the Veteran in January 2013 indicates that he no longer wishes to pursue the appeal on the issues of entitlement to service connection for heart disability, hypertension, and arthritis of the left hip.  Rather, he stated that he wishes to withdraw his appeal on these issues.  

As a result, no allegation of error of fact or law remains before the Board for consideration with regard to the issues of entitlement to service connection for heart disability, hypertension, and arthritis of the left hip.  













ORDER

The appeal as to entitlement to service connection for heart disability is dismissed.

The appeal as to entitlement to service connection for hypertension, to include as secondary to sinus bradycardia is dismissed

The appeal as to entitlement to service connection for arthritis of the left hip is dismissed.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


